NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 20-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claim 1 to recite:
A vacuum cleaner comprising: 
a main casing; a driving wheel for enabling the main casing to travel; 
a camera configured to pick up an image; 
a battery provided in the main casing; 
a transmitter configured to externally transmit an image picked up by the camera; 
a control unit programmed to: 

detect that an abnormality has occurred when a remaining quantity of the battery is a specified level or lower, 
operate the vacuum cleaner in a cleaning mode for cleaning a cleaning-object surface, an image pickup mode for performing image pickup by the camera, and a standby mode applied during a standby state, 
when the abnormality has occurred either during the cleaning mode or after the cleaning mode, switch to the image pickup mode to perform an image pickup by the camera to capture an image of a surrounding environment of the main casing at a position where the abnormality occurred, and configure the transmitter to externally transmit the picked-up image thereby notifying a user of the position of the vacuum cleaner, and 
after the image pickup, while the vacuum cleaner stays at the same position, switch to the standby mode.
The prior art cited, discussed and applied in the previous Office actions is considered to be the closest prior art with respect to the amended claims.
No more relevant prior art has been found.
The prior art taken alone or in combination fails to teach or fairly suggest a vacuum cleaner comprising a control unit programmed to: 
control driving of the driving wheel to make the main casing autonomously travel using electric power from the battery, 

operate the vacuum cleaner in a cleaning mode for cleaning a cleaning-object surface, an image pickup mode for performing image pickup by the camera, and a standby mode applied during a standby state, 
when the abnormality has occurred either during the cleaning mode or after the cleaning mode, switch to the image pickup mode to perform an image pickup by the camera to capture an image of a surrounding environment of the main casing at a position where the abnormality occurred, and configure the transmitter to externally transmit the picked-up image thereby notifying a user of the position of the vacuum cleaner, and 
after the image pickup, while the vacuum cleaner stays at the same position, switch to the standby mode
together with all other limitations recited by claim 1.
Claim 1 is allowed.
Dependent previously withdrawn claims 3-5, 7-18 have been rejoined with claim 1 examined and allowed.
Thus, claims 1, 3-5 and 7-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.